UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

ANNA ELIZABETH HUBER
HOLCOMB,

Plaintiff,
v. Case No: 6:18-CV-00511-GKS-TBS
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

_OBB

This cause came on for consideration on Plaintiff Anna Elizabeth Huber Holcomb’s
Unopposed Motion for Attorney’s Fees Pursuant to the Equal Access to Justice Act (Doc. 19),
which the Court referred to the United States Magistrate Judge for a report and recommendation
Having reviewed the Report and Recornmendation (Doc. 21), it is hereby ORDERED and
ADJUDGED as follows:

l. United States Magistrate Judge Thomas B. Smith’S Report and Recommendation (Doc.

21) is APPROVED and ADOPTED and is made part of this Order for all purposes,
including appellate review.

2. Plaintiff Anna Elizabeth Huber Holcomb’s Unopposed Motion for Attorney’s Fees

Pursuant to the Equal Access to Justice Act (Doc. 19) is GRANTED.

3. Plaintiff Anna Elizabeth Humber Holcomb, as the prevailing party, is awarded

attorneys’ fees in the amount of $8,092.00, and costs shall be taxed in the amount of

$400.00, to be paid from the Judgment Fund.

4. The Clerk of Court is directed to ENTER JUDGMENT accordingly, in favor of
Plaintiff Anna Elizabeth Huber Holcomb and against Defendant Commissioner of

Social Security.

`

DONE and ORDERED in Orlando, Florida, this g 2 day of April, 2019.

fial/')V/

G. NDAiLL »sHARP V
sENi R UNITED sTATEs DISTRICT JUDGE

Copies to:

Counsel of Record

